NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                         Electronically Filed
                                                         Intermediate Court of Appeals
                                                         CAAP-XX-XXXXXXX
                                                         16-JUN-2022
                                                         10:31 AM
                                                         Dkt. 25 SO



                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS
                            OF THE STATE OF HAWAI#I


                    TARVAL WEBSTER, Petitioner-Appellant,
                                      v.
                    STATE OF HAWAI#I, Respondent-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CIVIL NO. 1CPN-XX-XXXXXXX)


                          SUMMARY DISPOSITION ORDER
         (By:     Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

                Petitioner-Appellant Tarval Webster (Webster), self-
represented, appeals from the March 16, 2020 "Findings of Fact,
Conclusions of Law, and Order Dismissing Petition to Vacate, Set
Aside, or Correct Illegal Sentence Through a Writ of Habeus
Corpus Pursuant to [Hawai#i Rules of Penal Procedure (HRPP)] Rule
40 Filed on January 13, 2020" (Order), filed by the Circuit Court
of the First Circuit (Circuit Court).1
          On appeal, Webster claims the imposition of a "minimum
term of imprisonment" under the Hawai#i Paroling Authority's
(HPA) "Level of Punishment" framework equates to raising the
floor of an offender's sentence in violation of Alleyne v. United
States, 570 U.S. 99 (2013). Thus, Webster challenges: (1) the



     1
                The Honorable Kevin A. Souza presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

use of the term "parole minimum" in Finding of Fact (FOF) 5; (2)
Conclusion of Law (COL) 1 as labeling his petition as "frivolous"
or "without a trace of support"; (3) COL 2 as labeling his
petition as non-"colorable" and thus denying him a hearing; (4)
COL 3 because he could not have waived an illegal sentence; (5)
COL 7 because the HPA determines the "sentenced range of
punishmnet" [sic]; and (6) COL 8 because, unlike arguments raised
in other cases, he is challenging the "Level of Punishment"
framework as raising the "sentence's floor."
           Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Webster's points of error as follows, and affirm.
           "[W]e review the circuit court's conclusions of law de
novo and findings of fact for clear error." Coulter v. State,
116 Hawai#i 181, 184, 172 P.3d 493, 496 (2007).
           Alleyne requires a jury to determine facts that
constitute an "'element' or 'ingredient' of the charged offense"
that increases the mandatory minimum sentence. 570 U.S. at 107-
08. This court has previously held that Alleyne does not apply
to the HPA's minimum term hearings, which set the period before a
prisoner is eligible for parole. Star v. State, No.
CAAP-XX-XXXXXXX, 2018 WL 4327325, at *2 (App. Sept. 11, 2018)
(SDO), cert. denied, SCWC-XX-XXXXXXX, 2019 WL 181416, (Jan. 14,
2019) (quoting Draizen v. State, No. CAAP-XX-XXXXXXX, 2015 WL
775031, at *2 (App. Feb. 24, 2015) (SDO)); see also Hawaii
Revised Statutes (HRS) § 706-669 (2014). The "parole minimum"
set by the HPA is distinct from an offender's "sentence." See
Star, 2018 WL 4327325, at *2. The "Level of Punishment"
framework Webster challenges is simply the framework that HPA
utilizes during a minimum term hearing; it does not implicate
elements of the charged offense that change an offender's
"sentence." See id. As such, the imposition of a Level I, II or

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

III punishment under the "Level of Punishment" framework does not
violate the constitutional principles stated in Alleyne.
          In light of the foregoing, we resolve Webster's
challenges to specific FOF and COLs as follows:
          Point of error 1: The use of the term "parole minimum"
in FOF 5 accurately reflects the role of the HPA. Webster's
contention is without merit.
          Points of error 2-4: COLS 1-3 are statements of the
law regarding HRPP Rule 40 petitions. They are not wrong and do
not directly address Webster's claims. Therefore, Webster's
contentions are without merit.
          Point of error 5: COL 7 is a statement of the law
regarding HRS § 706-669(1). It is not wrong, and Webster's
contention is without merit.
          Point of error 6: Webster's challenge to the "Level of
Punishment" framework utilized by the HPA does not distinguish
Webster's argument from similar arguments raised and addressed by
this court. As such, the cases cited in COL 8 (Star, 2018 WL
4327325, at *2; Garcia v. State, CAAP-XX-XXXXXXX & CAAP-
XX-XXXXXXX, 2019 WL 76937 (App. Jan. 2, 2019) (SDO); Draizen,
2015 WL 775031) are persuasive, and Webster's point of error is
without merit.
          For the foregoing reasons, the March 16, 2020 "Findings
of Fact, Conclusions of Law, and Order Dismissing Petition to
Vacate, Set Aside, or Correct Illegal Sentence Through a Writ of
Habeus Corpus Pursuant to HRPP Rule 40 Filed on January 13,
2020," filed by the Circuit Court of the First Circuit, is
affirmed.
          DATED: Honolulu, Hawai#i, June 16, 2022.
On the briefs:
                                   /s/ Lisa M. Ginoza
Tarval Webster,                    Chief Judge
Self-Represented
Petitioner-Appellant.              /s/ Keith K. Hiraoka
                                   Associate Judge
Michelle L. Agsalda,
Deputy Attorney General,           /s/ Karen T. Nakasone
for Respondent-Appellee.           Associate Judge



                                  3